DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because in Figure 1 it appears that reference number 22 (a brace post) is incorrectly labeled.  In figure 1, “22” points to an element of the press bar 18.  In paragraph [0033], the brace post 22 is described as supporting the weight of the press bar 18 and the brace post 22 is the element about which the brackets 30 pivot.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

With respect to claim 1, “a roll of fencing” is set forth in lines 6 and 7.  Are these the same or different rolls of fencing?  In lines 9 and 10, “a press bar” is set forth.  Are these the same or different press bars? Note that setting forth the same element again amounts to a double inclusion.   

With respect to claims 3 and 8, “a roll of fencing” is set forth; however, the same has been previously set forth in claim 1.  Note that setting forth the same element again amounts to a double inclusion.  

With respect to claim 4, the recitation “the bottom” lacks positive antecedent basis in the claims.  

	With respect to claim 14, “a press bar” is set forth in lines 3 and 5.  Are these the same or different press bars?  Note that setting forth the same element again amounts to a double inclusion.  In line 10, the recitation “the actuator” lacks positive antecedent basis in the claim.  

	With respect to claim 16, “a spindle” is set forth in lines 2 and 3.  Are these the same or different spindles?  Note that setting forth the same element again amounts to a double inclusion. 

	With respect to claim 17, this claim is a method claim which improperly depends on apparatus claim 14.  It appears that claim 17 should depend from method claim 16.  This claim sets forth “a roll of fencing” and “a spindle” which have been previously set forth.  Setting forth the same element again amounts to a double inclusion. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 5-16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Griffin (U.S. Patent no. 3,048,348).

With respect to claim 1, Griffin discloses a fence pulling assembly 10 comprising: a mount plate 11 comprising a first major side (in figure 2, for example, the left side of 11) and a second major side (in figure 2, for example, the right side of 11), wherein the first major side is configured to interface with a loader 12; a support frame 16 extending from the second major side of the mount plate, wherein the support frame comprises a distal end and is configured to support the weight of a roll of fencing 24; a spindle 23 connected to the support frame that is configured to receive a roll of fencing 24; a brace post 27 connected to the support frame and configured to support the weight of a press bar 35; a press bar 35 that is pivotable about the brace post between at least a first position (in figure 2, for example, solid lined 35) and a second position (in figure 2, for example, position 45; col. 4, line 30), wherein the distance between the press bar and the spindle is greater in the first position than in the second position (see figure 2); and an actuator 46 connected to the support frame and the press bar, wherein the actuator is configured to move the press bar between at least the first position and the second position (col. 5, lines 37-40).

With respect to claim 5, Griffin discloses the fence pulling assembly of claim 1, wherein the brace post 27, the press bar 35, and the spindle 23 are oriented substantially parallel (see figure 3, for example) to one another.

With respect to claim 6, Griffin discloses the fence pulling assembly of claim 1 further comprising a bracket (39, 40) connected to the press bar 35 and to the brace post 27.

With respect to claim 7, Griffin discloses the fence pulling assembly of claim 6, wherein the bracket (39, 40) is connected to the brace post 27 by a nut and bolt assembly 42 that allows for rotational movement of the bracket about the brace post.

With respect to claim 8, Griffin discloses the fence pulling assembly of claim 1 further comprising a roll of fencing 24, wherein: the roll of fencing comprises a height; the press bar 35 comprises a height; and the height of the roll of fencing is similar to the height of the press bar (see figure 1 wherein height of press bar 35 is “similar” to height of roll of fencing 24).

With respect to claim 9, Griffin discloses the fence pulling assembly of claim 1, wherein the actuator 46 comprises a linear actuator (see figure 2, linear motion of 46).

With respect to claim 10, Griffin discloses the fence pulling assembly of claim 9, where in the linear actuator comprises a hydraulic cylinder (46; col. 4, line 14).

With respect to claim 11, Griffin discloses the fence pulling assembly of claim 1, wherein the press bar 35 comprises a spine 36 and a plurality of teeth 49 spaced apart along the spine (see figure 1).

With respect to claim 12, Griffin discloses the fence pulling assembly of claim 1, wherein the brace post 27 is integrated into the support frame 16.

With respect to claim 13, Griffin discloses the fence pulling assembly of claim 1, wherein the press bar 35 comprises a coupler 47 configured to couple the press bar to an actuator 46.

With respect to claim 14, Griffin discloses a fence pulling assembly comprising: a spindle 23 configured to receive a roll of fencing 24; a brace post 27 configured to support the weight of a press bar 35; a pair of brackets (39, 40), wherein each bracket is connected to the brace post; a press bar 35 connected to each bracket of the pair of brackets, wherein the press bar is pivotable (see figure 2, 35 pivoting about 27) about the brace post between at least a first position (figure 2; solid line of 35) and a second position (figure 2; 45), wherein the distance between the press bar and the spindle is greater in the first position that in the second position; and a hydraulic cylinder 46 connected to the support frame 16 and the press bar 35, wherein the actuator is configured to move the press bar between at least the first position and the second position.

With respect to claim 15, Griffin discloses the fence pulling assembly of claim 14 wherein the press bar 35 comprises a plurality of teeth 49 oriented towards the spindle (see figures 1 and 2, wherein teeth 49 are oriented towards the spindle 23).

With respect to claim 16, Griffin discloses a method of fence pulling comprising: connecting a spindle 23 to a loader 12; loading a roll of fencing 24 onto a spindle 23; unraveling a length of fencing from the roll of fencing; attaching a portion of the fencing to a structure; actuating an actuator 46 to move a press bar 35 such that the press bar presses (see figure 1) against the roll of fencing; and moving the roll of fencing away from the structure.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Griffin in view of Moon et al (U.S. Patent no. 5,163,634).

With respect to claim 2, Griffin does not teach the mount plate and the support frame to comprise a substantially triangular configuration. 
Moon et al teach a fence stretching apparatus having a mount late and support frame forming a triangular configuration.  Figure 4 shows the triangular apparatus mounted onto a loader and is biased toward one side thereof.  This allows the frame and roll of fencing to come close to the fence posts.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Griffin with a triangular fence stretching apparatus, as taught by Moon et al, so that the roll of fencing can be close to the fencing posts during installation. 

Claims 3, 4 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Griffin in view of Beyer, Sr. .
With respect to claims 3 and 4, Griffin does not teach a flange disposed along the base of the spindle, the flange being configured to support a roll of fencing loaded onto the spindle.  Beyer, Sr. teaches a fence reeling and unreeling system with flange 32 to support the roll of fencing.  One of ordinary skill can recognize that the base allows for smooting rotation of the fence wire roll.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Griffin with a support flange, as taught by Beyer, Sr., to allow for smoother rotation of the roll of fence wire during installation thereof. 

With respect to claim 17, Griffin does not teach the loading of a roll of fencing onto a spindle comprises: tilting the spindle such that the spindle is in a substantially horizontal orientation; aligning the spindle with a roll of fencing; and inserting the spindle into the roll of fencing.  
Beyer, Sr., in figure 2, teach loading of a roll of fence wire 30 onto a spindle 16 by tilting the spindle in a substantially horizontal orientation for loading the roll thereon.  This procedure greatly simplifies the loading process by elimination the need to manually raise the roll of fence wire.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Griffin with a loading process, as taught by Beyer, Sr., to eliminate the need to manually raiser the roll of fence wire. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yoder et al, Beem et al, Lancour et al and Smith et al disclose a roll of fence wire dispensing apparatus.  Rom discloses a fence installing machine with a support flange for a roll of fence wire.  Crum discloses a fence dispensing apparatus with actuators for compressing the roll of fencing. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL M MARCELO whose telephone number is (571)272-6949.  The examiner can normally be reached on M-F 6:00 am-3:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571-272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EMMANUEL M MARCELO/
Primary Examiner
Art Unit 3654



/emm/